United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2688
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                            Michael Ricardo Gossitt, Jr.

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                  for the Northern District of Iowa - Cedar Rapids
                                   ____________

                           Submitted: December 16, 2013
                              Filed: January 24, 2014
                                   [Unpublished]
                                  ____________

Before MURPHY, BYE, and SMITH, Circuit Judges.
                           ____________

PER CURIAM.

      Michael Gossitt, Jr., appeals the within-Guidelines-range, eighteen-month
sentence imposed by the district court1 after Gossitt admitted violating the conditions

      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
of his supervised release by becoming intoxicated and assaulting his girlfriend. We
affirm.

       After admitting his violations at the revocation hearing, Gossitt asked the
district court to impose a sentence below the advisory guidelines range of 18-24
months, arguing his violations were the result of mental health and substance abuse
problems. Before imposing sentence, the district court acknowledged Gossitt's
mental health and alcohol abuse issues, but chose not to vary below the recommended
advisory guidelines range. Gossitt claims the district court imposed a substantively
unreasonable sentence by failing to address his alcohol abuse and mental health
issues, and instead focusing on his new violations of the law.

       Reviewing the substantive reasonableness of Gossitt's sentence for an abuse of
discretion, United States v. Jasper, 338 F.3d 865, 867 (8th Cir. 2003), we find no
abuse of discretion. Our review of the record indicates the district court properly
considered the 18 U.S.C. § 3553(a) factors and chose to impose a within-guidelines
sentence, which we conclude is presumptively reasonable. See United States v.
Never Misses a Shot, 715 F.3d 1048, 1054 (8th Cir. 2013). There was no abuse of
discretion simply because the district court gave less weight to Gossitt's alcohol abuse
and mental health issues than Gossitt would have liked. See United States v. Bridges,
569 F.3d 374, 379 (8th Cir. 2009) ("The district court had wide latitude to weigh the
§ 3553(a) factors . . . and assign some factors greater weight than others in
determining an appropriate sentence.").

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-